DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (US Pat No 5,791,442). Arnold discloses an actuation device (top half of fig. 22) for an elevator safety device (602) configured for moving in a longitudinal direction along a guide member (208,704) of an elevator system (abstract ln 6), the actuation device comprising: 
Re claim 1, a base (440); a lever (402,404) pivotably supported by the base in a configuration allowing the lever to pivot between an engaged position (position shown in fig. 13), in which at least a portion of the lever or an element (218) moving concurrently with the lever contacts the guide member; and a disengaged position (position shown in fig. 11), in which neither the lever nor the element moving concurrently with the lever contacts the guide member; wherein the lever is shiftable with respect to the base (the level would shift either along the slot 437 or with 434 along groove 442 with respect to 440); wherein the lever includes a first leg (402) and a second leg (404), the first leg and the second leg inclined with respect to each other (fig. 22).
Re claim 2, wherein the lever is supported by a fulcrum (418) which is linearly shiftable with respect to the base (the level would shift either along the slot 437 or with 434 along groove 
Re claim 6, further comprising at least one actuator (202), in particular an actuator (202) comprising at least one electromagnet (278), configured for selectively moving and/or holding the lever (fig. 13), in particular for moving and/or holding the lever into/in the disengaged position (by triggering the electromagnet, this would allow the lever to move).
Re claim 7, Elevator safety device (602) configured for moving along a guide member (208,704) of an elevator system (abstract ln 6), the elevator safety device comprising an actuation device (top half of fig. 22) according to claim 1 (see claim 1) and a braking device (700) coupled with the actuation device and configured for braking movement of the elevator safety device with respect to the guide member (fig. 22), wherein the actuation device is configured for actuating the braking device (the actuation device would transfer a vertical movement to rod 750 and plate 638, which would trigger the braking device).
Re claim 14, movable component, in particular an elevator car (col 11 ln 49) or a counterweight, of an elevator system (abstract ln 6) comprising an elevator safety device according to claim 7 (see claim 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US Pat No 5,791,442) in view of Escofet et al. (EP 2837592 A1). Arnold discloses the actuation device (as cited above):
Re claim 5, further comprising a roller bearing or a slide bearing which is configured for supporting the carriage in a configuration allowing the carriage to move with respect to the base (fig. 13a shows a slide bearing at 442 for sliding engagement between the carriage 434 and the base 440).
Arnold does not disclose:
Re claim 3, further comprising at least one elastic element configured for urging the lever into the engaged position.
Re claim 4, wherein a first end of the elastic element is mounted to the lever, and a second end of the elastic element is mounted to a carriage which is movable with respect to the base.
However, Escofet teaches an actuation device (fig. 3):
Re claim 3, further comprising at least one elastic element (11) configured for urging the lever (9,22) into the engaged position (the figures show 11 pushing 9 towards the rail 1).
Re claim 4, wherein a first end (fig. 3: inside end engaging with 22) of the elastic element is mounted to the lever, and a second end (fig. 3: outside end engaging with the outer plate) of the elastic element is mounted to a carriage which is movable with respect to the base (transition from fig. 3 to fig. 6 shows the carriage moving vertically relative to base 2).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the elastic element, as taught by Escofet, to provide an additional passive force to ensure the lever is moved to the engaged position. 

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
On pages 6-7 of the Remarks, Applicant argues Arnold does not disclose the newly added limitation in the claim. Examiner respectfully disagrees. The Office Action was amended to indicate Arnold having a first leg 402 and second leg 404, which are inclined with respect to each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654